DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-22 and 34-40 are cancelled.
Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 6/29/21 is acknowledged.
Claims 23-26 and 30-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29 and 41-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 27, 41 and 44 are each directed to a flexing apparatus for a rake system. Each claim goes on to recite the flexing apparatus being connected to a framework of the rake system. Thus, the preamble of the claim recites a subcombination for a rake system, however, the claims positively recite the rake system. It is unclear if the claims are directed to the subcombination or the combination as the preamble and the structural limitations of the claim are not in agreement. This is especially evident in claims 45-50 which expressly recite structural elements of the rake system but not disclosed in the specification as part of the flexing apparatus. For this reasons the subject matter for which applicant is seeking protection is unclear. For examination purposes the claims are assumed to be directed to the combination rake system.
Claim 44 recites the flexing apparatus having a framework (line 2) and a framework of the rake system (line 5). Line 7 then recites, “said framework”. It is unclear to which framework line 7 is referring. For examination purposes line 7 is assumed to recite, “said framework of the rake system”.
Regarding claim 50, claim 44, line 12 recites a chain of the rake system. Claim 50 then recites a chain, line 1. Line 2 of claim 50 then recites “the chain” in line 2. It is unclear to which chain line 2 is referring. For examination purposes the chain of claim 50 is assumed to be the same chain recited in claim 44.
The additional claims are rejected as depending from one of the above claims.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As currently amended, claim 27 requires the second support arm to be disposed entirely below the first support arm. Thus the recitation in claim 28 of the first support arm connected at an upper portion of the elongated rail and the second support arm connected at a lower portion of the elongated rail will be inherent within the bounds of claim 27.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-29 and 41-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaltchev US 2003/0189015.

Claim 27-28, Kaltchev teaches a rake system comprising: an elongated rail (12), a first support arm (13) connected to the elongated rail at a first point (14) and pivotally to a framework (2, 3, 4) of the rake system at a second point (14), and a second support arm (13) connected to the elongated rail at a third point (14) and pivotally to the framework at a fourth point (14), the second support arm is disposed entirely below the first support arm, the first support arm is connected, indirectly, to a first roller (23) and the second support arm is connected, indirectly, to a second roller (24), the first and second rollers are configured to engage/enhance movement of a chain (25) of the rake system, the first support arm connected at an upper portion of the elongated rail and the second support arm connected at a lower portion of the elongated rail (fig. 5, see below).
Claims 29, 43 and 51-52, Kaltchev further teaches the second point provides a pivot point of the first support arm (fig. 5-10); the first and second support arms have a 


    PNG
    media_image1.png
    726
    725
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    727
    728
    media_image2.png
    Greyscale

Claim 42, Kaltchev further teaches the first support arm is connected at an upper portion of the elongated rail and the third support arm is connected at a lower portion of the elongated rail (fig. 5).
Claim 44, Kaltchev teaches a rake system comprising: a rectangular shaped elongated rail (12), a first arm (13) connected to the elongated rail at a first point (14) and pivotally connected to a framework (2, 3, 4) of the rake system at a second point 

    PNG
    media_image3.png
    723
    719
    media_image3.png
    Greyscale

Claims 45-50, Kaltchev further teaches a scraper (8) connected to a chain (fig. 5); a sprocket (17) that is operable to drive a chain (18) (fig. 5); a chain (18) that is suspended from a top portion of a sprocket (17), wherein the flexing apparatus does not have a lower sprocket (fig. 5); a screen (2) (fig. 5); a motor (15) that drives a sprocket (17), advancing a chain (18) and no drive mechanism is located at a bottom of the 

Response to Arguments
Applicant’s arguments with respect to claim(s) 27, 41 and 44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778